Citation Nr: 1809618	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for service-connected lumbar spine strain.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, C. T.


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to December 1968.  The Veteran had service in the Republic of Vietnam and was awarded the Combat Infantryman Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of that proceeding has been associated with the claims file.

The Board observes that a November 2017 rating decision denied claims of service connection for central spinal stenosis and osteoarthritis of the lumbar spine, to include as secondary to service-connected lumbar spine strain.  That decision has not yet been appealed; thus the Board does not have jurisdiction over those claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher evaluation for his service-connected lumbar spine strain, which is currently rated as noncompensable.  

Review of the claims file indicates there is outstanding relevant evidence.  The Veteran has repeatedly indicated that he has received non-VA chiropractic care for his back disability for at least 15 years.  See February 2013 Notice of Disagreement, October 2017 Hearing Transcript, pp. 6-15, and November 2017 VA spine examination report, pg. 5.  At his hearing the Veteran submitted excerpts of records from two providers, Dr. F. and Dr. R., but these records are incomplete.  As complete records from the Veteran's private providers are relevant to his increased rating claim, remand is appropriate to attempt to obtain them.

Additionally, a November 2017 rating decision indicated that records from the Topeka VA Medical Center from August 2012 through November 2017 had been associated with the claims file; however, the most recent VA medical records obtained by the AOJ are dated in April 2012.  On remand, outstanding VA medical records from April 2011 to present should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records from April 2011 to present.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, including Dr. F. and Dr. R., as well as any other provider of chiropractic care.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




